Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 2/3/2022.
In the Instant Amendment, Claim(s) 35 has/have been amended; Claim(s) 38-43 has/have been cancelled; Claim(s) 1 and 21 is/are independent claims. Claims 1-12, 17-27, 29, 32, 33, 35-37 and 44 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 11-12), filed 2/3/2022, with respect to the 102(a) and 103 rejections have been fully considered, but are moot because the claims have been cancelled.  The rejections of 11/12/2021 have been withdrawn because of the amendment cancelling the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with AttorneyCarlos E. Duarte-Guevara on 2/23/2022.
The application has been amended as follows:
35. (Previously Presented) The imaging system of claim 21, wherein the interior rear window includes glare shield areas surrounding corresponding transparent areas that allow light to pass through the window to the imaging module, 

the transparent areas are configured to provide an aperture to the first camera, the second camera, and the third camera thereby increasing a depth of field of the first camera, a depth of field of the second camera, and a depth of field of the third camera and enabling a plurality of disparate objects at a wide range of distances to remain in focus, and 
the transparent areas are smaller than the glare shield areas. 


Allowable Subject Matter
Claims 1-12, 17-27, 29, 32, 33, 35-37 and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An imaging system for a vehicle, comprising: the first lens having a wider angle than the second lens; and a mounting assembly configured to attach the imaging module to an interior rear window of the vehicle such that the first camera and the second camera are positioned at a same height and such that the first camera and the second camera face outward with respect to the vehicle, the first field of view is substantially perpendicular to the central longitudinal axis of the vehicle, in combination with all the limitations recited in claim 1;
An imaging system for a vehicle, comprising: the first lens having a wider angle than the second lens; a mounting assembly configured to attach the imaging module to an interior rear window of the vehicle such that the first camera, the second camera, and the third camera are positioned at a same height and such that the first camera, the second camera, and the third camera face outward with respect to the vehicle, the first field of view is substantially perpendicular to the central longitudinal axis of the vehicle, in combination with all the limitations recited in claim 21.

Claims 22-27, 29, 32, 33 and 35-37 depending from claim 21 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo et al (KR 20100002231 A): a first lens having a wider angle than a second lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696